Citation Nr: 1204993	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of left hand/wrist injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel







INTRODUCTION

The Veteran served on active duty from December 1945 to June 1947.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision of the VA Regional Office (RO) in Houston, Texas that denied service connection for plantar left hand/wrist injury residuals.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).    

A claim of entitlement to service connection for left wrist/palm/hand disability was received in September 2007.  In an accompanying statement and in correspondence thereafter, the Veteran states that in 1946, he was stationed in Alaska working in the mess hall and carrying a glass jar when he slipped and fell face down on the floor.  He relates that the jar broke when he fell and that the glass "went right through" his left hand and lacerated the left wrist for which he received 11 stitches or clamps.  The appellant maintains that he continues to struggle with the hand and that it is very painful when he lifts something heavy or during cold weather.  Although the Veteran requested a VA examination in connection with his claim in June 2009, the Veteran was never provided with the requested examination.  

Since the Veteran is competent to describe the physical aspects of his initial injury and claimed persistent symptoms ever since, the Board finds that the Veteran should be afforded an appropriate examination to determine whether there is any current injury to his left hand/wrist that is related to his injury in active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any left hand/wrist disability (ies).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should note the Veteran's lay testimony regarding in-service injury to the left hand/wrist and continuing pain thereafter.  Physical examination of the left hand/wrist should be accomplished with detailed identification of all disabilities.  Following examination of the Veteran, and review of the entire claims file, the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) the Veteran's left hand/wrist disability (ies).

b. As to each diagnosed disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service? 

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.  The examiner should further address the Veteran's complaints of continuing left hand/wrist pain since service. 


2. The RO/AMC should read all examination reports and medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

3. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims










that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

